FILED
                             NOT FOR PUBLICATION                           AUG 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAIRA VENTURA-TORRES, a.k.a.                     No. 11-73914
Martha Villatoro-Gomez,
                                                 Agency No. A094-802-140
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 13, 2014**

Before:        SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       Maira Ventura-Torres, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006).

We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s finding that Ventura-Torres did

not demonstrate her past experiences or any future harm were or would be on

account of a protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1051-

52 (9th Cir. 2001); Zetino v. Holder, 622 F.3d 1007, 1015-16 (9th Cir. 2010) (“An

alien’s desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”). We

lack jurisdiction to consider Ventura-Torres’s unexhausted contentions that she is a

member of a particular social group of females or a member of a political group

that opposed the MS-13 gangs. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004). We also lack jurisdiction to consider Ventura-Torres’s unexhausted

contention that she is eligible for asylum even in the absence of well-founded

future fear. See id. Accordingly, Ventura-Torres’s asylum and withholding of

removal claims fail. See Molina-Morales, 237 F.3d at 1052.

      Finally, substantial evidence also supports the agency’s denial of CAT relief

because Ventura-Torres failed to establish that it is more likely than not she will be




                                           2                                   11-73914
tortured by or with the acquiescence of the government of El Salvador. See Silaya

v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  11-73914